EXHIBIT 16.1Scrudato & Co., PACERTIFIED PUBLIC ACCOUNTING FIRMJune 10, 2016Securities and Exchange Commission450 Fifth Street, NW Washington, D.C. 20549 Re: Golden Matrix Group, Inc.Form 8-K Item 4.01 File No. 000-54840Commissioners:We were previously the principal accountants for Golden Matrix Group, Inc. Effective June 9, 2016, we resigned as the principal accountants.We have read the Company's statements included under Item 4.1 of its Form 8-K dated June 8, 2016. We agree with the statements concerning our Firm in Item 4.1 of the Form 8-K. We have no basis on which to agree or disagree with other statements made in the Form 8-K.Very truly yours,/s/ John Scrudato CPA Scrudato & Co., PACalifon, New Jersey 7 Valley View Drive, Califon, New Jersey 07830 (908) 534-0008Registered Public Company Accounting Oversight Board Firm
